        Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

FRESHUB, INC., a Delaware Corporation, and     )
FRESHUB, LTD., an Israeli Limited Liability    )   Case No. 6:19-cv-388-ADA
Company,                                       )
                                               )
                    Plaintiffs,                )
      vs.                                      )
                                               )
AMAZON.COM, INC., a Delaware                   )
Corporation, AMAZON DIGITAL SERVICES,          )
LLC, a Delaware Limited Liability Company,     )
PRIME NOW, LLC, a Delaware Limited             )
Liability Company, and WHOLE FOODS             )
MARKET, INC., a Texas Corporation,             )
                                               )
                    Defendants.                )
                                               )

 PLAINTIFFS’ OPPOSITION TO MOTION FOR INTRA-DISTRICT TRANSFER TO
      THE AUSTIN DIVISION OF THE WESTERN DISTRICT OF TEXAS


                                              John Palmer
OF COUNSEL:                                   Texas Bar No. 15430600
                                              palmer@namanhowell.com
Paul J. Andre                                 NAMAN HOWELL SMITH & LEE PLLC
Lisa Kobialka                                 400 Austin Ave., Suite 800, P.O. Box 1470
James Hannah                                  Waco, TX 76703
KRAMER LEVIN NAFTALIS                         Telephone: (254) 755-4100
 & FRANKEL LLP                                Fax: (254) 754-6331
990 Marsh Road
Menlo Park, CA 94025                          Attorneys for Plaintiffs,
(650) 752-1700                                FRESHUB, INC. and FRESHUB, LTD.
pandre@kramerlevin.com
lkobialka@kramerlevin.com
jhannah@kramerlevin.com


Dated: August 26, 2019
            Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 2 of 14




                                                 TABLE OF CONTENTS

                                                                                                                                  Page

INTRODUCTION ....................................................................................................................... 1
FACTUAL BACKGROUND ...................................................................................................... 2
ARGUMENT ............................................................................................................................... 4
CONCLUSION ............................................................................................................................ 9




                                                                     i
             Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 3 of 14




                                               TABLE OF AUTHORITIES
                                                                                                                                  Page(s)
Cases

ADS Sec. L.P. v. Advanced Detection Sec. Servs., Inc.,
  No. A-09-CA-773-LY, 2010 WL 1170976 (W.D. Tex. Mar. 23, 2010) ...................................8

Am. Airlines, Inc. v. Rogerson ATS,
   952 F.Supp. 377 (N.D. Tex. 1996) ............................................................................................7

MV3 Partners LLC v. Roku, Inc.,
  Case No. 6:18-cv-308-ADA, Dkt. No. 74 (W.D. Tex., June 25, 2019).................................6, 7

In re Radmax, Ltd.,
    720 F.3d 285 (5th Cir. 2013) .................................................................................................5, 8

Rensselaer Polytechnic Inst. v. Amazon.com, Inc.,
   No. 18-cv-00549, 2019 WL 3755446 (N.D.N.Y. Aug. 7, 2019) ...............................................4

RPB Safety, LLC v. Tru-Vision Plastics, Inc.,
  No. 6:18-CV-367-ADA, Dkt. No. 14 (W.D. Tex. Feb. 20, 2019) .............................................9

VLSI Technology, LLC v. Intel Corporation,
   Case No. 6:19-CV-000254-ADA, Dkt. No. 53 (W.D. Tex., August 6, 2019)...........................8

In re Volkswagen of Am., Inc.,
    545 F.3d 304 (5th Cir. 2008) (en banc) .....................................................................................6

Statutes

28 U.S.C. § 1404(a) .........................................................................................................................5

Other Authorities

Fed. R. Civ. P. 45(c)(1)(A) ..............................................................................................................7




                                                                     ii
            Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 4 of 14




          Plaintiffs Freshub, Inc. and Freshub, Ltd. (together “Plaintiffs” or “Freshub”) oppose

Defendants Amazon.com, Inc., Amazon Digital Services, LLC, AmazonFresh, LLC, Prime

Now, LLC (collectively, “Amazon”) and Whole Foods Market, Inc.’s (“Whole Foods”)

(collectively, “Defendants”) Opposed Motion for Intra-District Transfer to the Austin Division

of the Western District of Texas, because Defendants maintain regular and established places

of business in the Waco Division and the Austin Division is not clearly more convenient than

this one.

                                        INTRODUCTION

          Defendants’ Motion for Intra-District Transfer (Dkt. No. 20, “Motion”) should be

denied because Defendants regularly conduct business within the Waco Division, do not have

any basis for seeking transfer based on convenience, and transferring this action sets dangerous

precedent that discourages filing in this Division given that Defendants’ same arguments apply

to nearly all cases filed in Waco, including the purported unavailability of direct and

international flights to Waco’s regional airport, lack of major corporate headquarters

specifically within the Division, and the possibility of car travel for witnesses in nearby large

cities.

          The products at issue in this case are Defendants’ in-home commerce and voice

processing devices, including Amazon’s Alexa-enabled devices, which constitute compact

physical places of business located in consumers’ own homes, including consumers throughout

the Waco Division. With these devices, Amazon markets and delivers its products and Whole

Foods’ products directly to Waco Division residents. Defendants do not dispute the extent of

their business in this division or that venue is thus appropriate in the Waco Division; rather, the

thrust of Defendants’ Motion is that the Austin Division, which is only about one hundred




                                                   1
         Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 5 of 14




miles away, is “more convenient.” Under Defendants’ improper view, travel to the Waco

Division is simply too burdensome to undertake for any individual that does not live in Waco,

and thus any case should be transferred to shorten travel time (even though the incremental

travel time to this Division ranges only from less than an hour by air to an hour and a half by

car). As explained herein, Defendants’ claims that the Waco Division is somehow

inconvenient ring hollow.

       In fact, on August 19, 2019, the same day that Defendants’ Motion here was filed,

Amazon agreed to venue in the Waco Division for another patent infringement action

involving the same Alexa-enabled devices and twice as many patents—and presumably a

significant amount of discovery, document production, and claim construction. The vast

majority of documents Defendants will be required to produced are likely stored electronically,

eliminating concerns regarding the location of documents. Amazon and Whole Foods are

major, technologically sophisticated parties with offices around the country and world, and for

whom electronic document management is neither unusual nor burdensome. Further, the

amount of added travel to reach the Waco Division from Austin is insignificant.

       Although Freshub opposes a transfer for convenience, Defendants and Freshub agree

that this Court should retain jurisdiction over this case if the Court does elect to transfer the

matter to the Austin Division. See Mot. at 1, 8.

                                  FACTUAL BACKGROUND

       Freshub filed this suit based on Amazon’s and Whole Foods’ infringement of four

patents relating to in-home commerce and voice processing technology which is made, used,

sold, imported, and/or offered for sale in Amazon’s various Alexa-enabled products, such as

the Echo, Fire TV, Fire Tablet, Amazon App, and Alexa App. Dkt. No. 1, ¶¶ 28-40. Contrary




                                                   2
         Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 6 of 14




to Amazon’s claim, in the Complaint, Freshub made detailed allegations supporting the

propriety of venue in the Western District of Texas and specifically in the Waco Division. See

Dkt. No. 1, ¶¶ 6-8; compare Mot. at 2 (claiming Freshub made no venue allegations).

       Since at least 2014, Amazon has made efforts to specifically target residents of the

Waco Division for product sales and delivery services. Dkt. No. 1, ¶ 8; Dkt. No. 1-1,

Complaint Ex. 1 at 1-2 (article describing initiation of new Sunday delivery service for

Amazon Prime subscribers in select cities, including Waco). Amazon directly targeted the

Waco market, as Waco began receiving enhanced Sunday delivery services in Amazon’s first

major rollout after initially testing the service in Los Angeles and New York City, alongside

only 14 other cities nationwide. Dkt. No. 1-1, Complaint Ex. 1 at 1.

       As the Complaint sets forth, Defendants maintain a fulfillment center in West, Texas

which distributes, inter alia, the infringing products within the Waco Division and products

ordered by Waco Division consumers interfacing with the infringing in-home commerce

technology. Dkt. No. 1, ¶ 8; Dkt. No. 1-2, Complaint Ex. 2 (showing Amazon job listings in

West, Texas). West, Texas is a city in McLennan County, which is within this Division. Ex.

11. Defendants never directly address the fulfillment center in West and only reference

fulfillment centers in the Austin and San Antonio Divisions. See Mot. at 4. In addition to its

delivery services for its own and Whole Foods’ products in the Waco Division, Amazon also

maintains “Amazon Locker” locations in three cities in this Division where residents can pick

up their Amazon deliveries from a secured locker located at one of Amazon’s local locker

partners, usually grocery stores or gas stations. Exs. 2-5.




1
 Unless otherwise indicated, exhibits cited in this Opposition are attached to the Declaration of
James Hannah, filed herewith.


                                                 3
         Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 7 of 14




       Although Amazon and Whole Foods selectively disclosed what they contend are any

“relevant” connections to the Waco Division and “relevant” entities to Freshub’s claims of

infringement, there has not yet been any discovery in this case and Freshub lacks information

as to what other services may be offered or what entities may be involved in the infringement,

including in the Waco Division. See Mot. at 1-2 (purportedly describing all relevant activities

and infringing entities).

                                         ARGUMENT

       This case is properly brought in the Waco Division and should not be transferred.

Defendants do not dispute that the Western District of Texas is the appropriate District for this

case. They generally claim they have “no connection” to the Waco Division, but do not

dispute that the Court has personal jurisdiction over Defendants in this Division. For example,

Amazon has targeted the Waco market since at least 2014 based on public records of its service

expansion efforts. Dkt. No. 1, ¶ 8; Dkt. No. 1-1, Complaint Ex. 1 at 1. Defendants have not

also disputed Freshub’s allegation in the Complaint relying on Amazon’s fulfillment center in

West, Texas in the Waco Division including several public job postings advertising a number

of distribution jobs in that town. Dkt. No. 1, ¶ 8; Dkt. No. 1-2; see also Ex. 1. Amazon also

maintains places of business in its “Locker” locations in three cities in this Division, enabling

Division residents to retrieve Amazon deliveries from convenient locations within their

community in lieu of delivery. Exs. 2-5; Rensselaer Polytechnic Inst. v. Amazon.com, Inc., No.

18-cv-00549 (BKS/CFH), 2019 WL 3755446, at *14 (N.D.N.Y. Aug. 7, 2019) (holding that

Amazon locker locations constitute regular and established places of business for purposes of

venue). These locker locations, fulfillment center, and home delivery options confirm that




                                                 4
         Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 8 of 14




Defendants maintain a regular business presence in this Division, and that Waco residents have

a local interest in deciding this case.

        Incredibly, on the same day that Amazon and Whole Foods filed this Motion, Amazon

took the opposite position it puts forth here in consenting to venue in this division when

answering another complaint alleging infringement by Alexa-enabled devices in the Waco

Division without requesting a transfer. Ex. 6 (Answer, Hammond Development Int’l, Inc. v.

Amazon.com, Inc., et al., Case No. 6:19-CV-00355-ADA (W.D. Tex.), Dkt. No. 28). Amazon

cannot have it both ways, particularly when the exact same products are at issue in both cases.

Its ability to attend hearings and trial in this Court in the Hammond case, which involves

infringement allegations relating to eight patents that undoubtedly will necessitate substantial

written discovery, deposition testimony, and claim construction, is no different from its ability

to attend hearings and trial in this case. See generally Mot. Despite the fact that twice as many

patents are at issue in Hammond, Amazon has not raised any issue relating to convenience in

appearing in the Waco Division in that case.

        Despite the existence of jurisdiction in the Waco Division and Amazon’s agreement to

litigate in this Court in other patent infringement cases, Defendants move for transfer to the

Austin Division on the basis of convenience pursuant to 28 U.S.C. § 1404(a). To merit

transfer, the recipient division must be “clearly more convenient” than plaintiff’s chosen

forum, based on the following factors: (1) access to sources of evidence; (2) availability to

secure the attendance of witnesses; (3) cost of attendance for witnesses; (4) making trial easy,

expeditious, and inexpensive; (5) administrative difficulties from court congestion; (6) local

interest to decide localized issues; (7) forum’s familiarity with the governing law; and (8)

avoidance of conflict of laws or foreign law. In re Radmax, Ltd., 720 F.3d 285, 288 (5th Cir.




                                                 5
         Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 9 of 14




2013) (citing In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (en banc)); In re

Volkswagen of Am., Inc., 545 F.3d at 315 (“[W]hen the transferee venue is not clearly more

convenient than the venue chosen by the plaintiff, the plaintiff's choice should be respected.”)

As detailed below, the factors are either neutral or weigh in favor of keeping the case in the

Waco Division.

       As to the first factor regarding evidence, the overwhelming majority of document

discovery in this case is likely to implicate electronically stored documents and information. It

is irrelevant where documents are stored when they can be electronically collected, searched,

and produced. The mere existence of documents within a particular division is not enough to

require transfer. Ex. 7 at 4-5 (Order, MV3 Partners LLC v. Roku, Inc., Case No. 6:18-cv-308-

ADA, Dkt. 74 (W.D. Tex., June 25, 2019)) (denying transfer and noting that “most evidence

today is provided in electronic format and can be made available at the click of a mouse”).

Defendants make no attempt to differentiate between electronically stored evidence which may

be easily produced anywhere and physical evidence which may require relocation. Even

physical evidence that may be at issue, specifically copies of the accused products, is easily

available online and from Defendants’ numerous distribution points across the country.

Amazon has also touted its extensive global cloud infrastructure, demonstrating further that

relevant documents and information may be located on servers in various locations around the

country or world and are therefore not necessarily limited to where its offices are located. Ex.

8 (describing Amazon’s extensive global infrastructure). Thus, the Waco and Austin Divisions

have relatively equal access to information which neutralizes the first factor with respect to

sources of and access to of proof.




                                                 6
        Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 10 of 14




       The second, third, and fourth factors regarding witnesses and trial do not support

Defendants’ position. The only witnesses that may have to travel to the Waco Division are

trial witnesses, which is a relatively small subset of the witnesses who will be deposed in this

case, and Defendants have not identified any trial witnesses that are located in Austin (or

anywhere). Defendants have simply made “general allegations that key witnesses are

unavailable or are inconveniently located” when in fact they must “identify specific witnesses

and outline the substance of their testimony.” Ex. 7 at 7 (Order, MV3 Partners LLC v. Roku,

Inc.)(citing Am. Airlines, Inc. v. Rogerson ATS, 952 F.Supp. 377, 384 (N.D. Tex. 1996)).

Defendants’ general statements about the locations of their employees are also entitled to little

weight as they do not identify a single specific employee who would be inconvenienced if

called as a witness in the Waco Division. In fact, Freshub can identify at least Vibhav

Salgaonkar, a senior software engineer in charge of Amazon’s technology integration with

Whole Foods, as a relevant witness who is located in Seattle, Washington, such that it is

immaterial whether he must be called to Waco or to Austin. Ex. 9.

       Nonetheless, for discovery purposes, the Federal Rules of Civil Procedure already

provide protection for any alleged “inconvenience” Defendants purport will exist. For non-

party witnesses, deposition can only be compelled within 100 miles of an individual’s place of

residence. Fed. R. Civ. P. 45(c)(1)(A). Defendants have not identified any nonparty witnesses

that would be better served by conducting this litigation in Austin and agree that at most, this

factor is neutral to their Motion.

       With respect to Defendants’ employees, and notwithstanding Defendants’ failure to

provide any details for why their employees would be inconvenienced if the case stayed in the

Waco Division, the convenience of Defendants’ employees is entitled to little weight as




                                                 7
          Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 11 of 14




compared to nonparty witnesses. ADS Sec. L.P. v. Advanced Detection Sec. Servs., Inc., No.

A-09-CA-773-LY, 2010 WL 1170976, at *4 (W.D. Tex. Mar. 23, 2010), report and

recommendation adopted in A-09-CA-773-LY (ECF No. 20) (Apr. 14, 2010) (“[I]t is unclear

whether Defendant is contending that the transfer would be more convenient for nonparty

witnesses or merely for their own employee witnesses. If the Defendant is referring to

employee witnesses, then their convenience would be entitled to little weight.”)(citation

omitted). For party witnesses, Freshub agrees to depose employees at mutually agreeable

locations near where employees live. Thus, again, Defendants’ conclusory allegations ring

hollow.

       Moreover, the Waco Division is almost exactly 100 miles away from the transferee

forum, such that this factor is neutral at best. See In re Radmax, Ltd., 720 F.3d at 288 (noting

that if venues are more than 100 miles apart, the burden of travel increases proportionately

with the incremental increase in distance over 100 miles); compare with Ex. 10 (showing that

the Austin Division courthouse and Waco Division courthouse are only 104 miles apart using

the most direct route). For witnesses and counsel arriving by plane, the connection from the

Dallas airport to the Waco airport takes less an hour to complete. Ex. 11. Thus, at best these

factors are neutral—they do not demonstrate clearly greater convenience rendering

Defendants’ contention that “Austin is significantly more convenient than traveling to Waco”

mere hyperbole. See generally Mot. at 5-6. In fact, Defendants essentially argue that the

Waco Division is per se inaccessible to witnesses, which if true would militate against

allowing any case to proceed here. Such a contention is inappropriate. See, e.g., Ex. 12 at 12

(Order, VLSI Technology, LLC v. Intel Corporation, Case No. 6:19-CV-000254-ADA, Dkt. 53

(W.D. Tex., August 6, 2019) (finding that “travel to this District is not burdensome, and Waco




                                                 8
          Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 12 of 14




is easily accessible [even] for witnesses located outside the District”) (citing RPB Safety, LLC

v. Tru-Vision Plastics, Inc., No. 6:18-CV-367-ADA, Dkt. No. 14 at 7 n.5 (W.D. Tex. Feb. 20,

2019)).

          The sixth factor, the local interest to decide localized issues, weighs in favor of keeping

the case in Waco. Defendants’ infringement, as set forth in the Complaint, is pervasive

throughout all districts, and Defendants have numerous large offices around the country. See,

e.g., Dkt. No. 1, ¶ 8. Defendants focus on Whole Foods being “one of Austin’s largest

corporate residents and employers,” yet, that alone is not enough to merit transfer. Mot. at 7.

As explained above, the accused technology of the Defendants is prevalent in numerous Waco

households and Defendants maintain a fulfillment center in Waco. Dkt. No. 1-1, Complaint

Ex. 1 at 1 (showing Amazon expanding services to Waco); Dkt. No. 1-2, Complaint Ex. 2

(showing Amazon jobs); Exs. 2-5 (Amazon locker locations for Waco Division residents); Ex.

13 (demonstrating sales of infringing products in Waco). Moreover, Defendants’ consenting to

venue in this division in another patent infringement litigation on the same day involving the

same accused products that it filed this motion only further reveals that any complaints it

purports to set forth based on “no local interest” or inconvenience are meritless.

          The remaining factors are neutral, as Defendants admit, and do not “clearly” favor

transfer. Specifically, both the Waco Division and Austin Division are capable of deciding

issues of patent law, there are no issues of court congestion between the two Divisions, and

there is no conflict of law between the Divisions.

                                           CONCLUSION

          Freshub respectfully requests that the Court deny Defendants’ Motion to transfer this

action because factors one through five, seven, and eight are neutral, and factor six weighs in




                                                    9
        Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 13 of 14




favor of maintaining the case in Waco. Furthermore, Amazon should not be able to choose

which cases are convenient in Waco, and which are not, particularly when they involve the

same products. In the event that the Court grants the Motion (which it should not), Freshub

agrees with Defendants that the Court should retain jurisdiction over the action.



                                              Respectfully submitted,

Dated: August 26, 2019                        /s/ John P. Palmer
                                              John Palmer
                                              Texas Bar No. 15430600
                                              palmer@namanhowell.com
                                              NAMAN HOWELL SMITH & LEE PLLC
                                              400 Austin Ave., Suite 800, P.O. Box 1470
                                              Waco, TX 76703
                                              Telephone: (254) 755-4100
                                              Fax: (254) 754-6331

                                              Paul J. Andre (Pro Hac Vice)
                                              Lisa Kobialka (Pro Hac Vice)
                                              James Hannah (Pro Hac Vice)
                                              KRAMER LEVIN NAFTALIS
                                               & FRANKEL LLP
                                              990 Marsh Road
                                              Menlo Park, CA 94025
                                              Telephone: (650) 752-1700
                                              pandre@kramerlevin.com
                                              lkobialka@kramerlevin.com
                                              jhannah@kramerlevin.com

                                              Attorneys for Plaintiffs,
                                              Freshub, Inc. and Freshub, Ltd.




                                                10
           Case 6:19-cv-00388-ADA Document 24 Filed 08/26/19 Page 14 of 14




                               CERTIFICATE OF SERVICE

       The foregoing document was filed electronically on August 26, 2019, with the Clerk of

Court using the Court’s CM/ECF system, which will send a Notice of Electronic Filing on

counsel of record for all other parties who have appeared in this action on the date of such

service.

                                                     /s/ John Palmer
                                                             John Palmer




                                                11
